Citation Nr: 0823726	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-23 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder, to include as secondary to hepatitis C, liver 
condition, and kidney condition.

2.  Entitlement to service connection for post-traumatic 
stress disorder.

3.  Entitlement to service connection for hepatitis C.  

4.  Entitlement to service connection for a liver condition.

5.  Entitlement to service connection for a kidney condition.  

6.  Entitlement to service connection for bilateral hearing 
loss.  

7.  Entitlement to service connection for tinnitus.  




REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.    


FINDINGS OF FACT

1.  There is competent medical evidence linking the veteran's 
current major depressive disorder to service.

2.  There is no competent diagnosis of PTSD.  

3.  There is no evidence of hepatitis C in service and no 
competent medical evidence linking the veteran's current 
hepatitis C with his period of service.

4.  There is no competent medical evidence of a lung 
disorder.

5.  There is no competent medical evidence of a kidney 
disorder.


6.  There is no evidence of hearing loss or tinnitus in 
service, or within one year after service, and no competent 
medical evidence linking the veteran's current hearing loss 
or tinnitus with his period of service.


CONCLUSIONS OF LAW

1.  Service connection for major depressive disorder is 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102 3.303 (2003).

2.  Service connection for PTSD is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).

3.  Service connection for hepatitis C is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).

4.  Service connection for a lung disorder is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

5.  Service connection for a kidney disorder is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

6.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2007).

7.  Service connection for tinnitus is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's assertion that post-
traumatic stress disorder, hepatitis C, a liver disorder, a 
kidney disorder, bilateral hearing loss, and tinnitus are 
related to his service with the United States Navy from 
October 1969 to December 1971.  He also asserts that he 
currently suffers from major depressive disorder secondary to 
hepatitis C, a liver disorder, and a kidney disorder.  
Specifically, the veteran argues that he contracted hepatitis 
C through immunizations with a non-sterile inoculation air 
gun upon his entrance into service in 1969.  The veteran has 
also claimed that he was exposed to asbestos in service while 
supplying, repairing, and refueling aircraft and that this 
exposure to asbestos resulted in hepatitis C, a liver 
disorder, and a kidney disorder.  With regard to his claim 
for PTSD, the veteran asserts that he witnessed a plane crash 
in June 1971 at the Naval Air Station where he was based.  
Finally, with regard to his claims for bilateral hearing loss 
and tinnitus the veteran asserts that he was exposed to 
excessive noise in service while in close proximity airplanes 
at the Naval Air Station where he was based.  The veteran 
attributes his current bilateral hearing loss and tinnitus to 
this acoustic trauma.  

Factual Background

A brief review of the history of this appeal is as follows.  
At an enlistment examination in August 1969 the examiner 
noted that the veteran had a normal psychiatric system and 
normal abdomen/viscera.  An audiological examination revealed 
normal hearing.  In his August 1969 Report of Medical History 
the veteran denied "nervous trouble of any sort," 
depression or excessive worry," and "stomach, liver, or 
intestinal problems."  In October 1971 the veteran underwent 
a psychiatric examination; the impression was passive 
aggressive personality.  The veteran was recommended for 
discharge.  At the veteran's separation examination in 
November 1971 the examiner noted a normal abdomen/viscera and 
normal hearing.  

Approximately 33 years after his discharge from service the 
veteran submitted a claim for service connection for the 
various claimed disorders.  He was afforded general and 
psychiatric VA examinations in March 2005.  The March 2005 VA 
psychiatric examiner gave a diagnosis of major depressive 
disorder and opined that this psychiatric disorder was "at 
least as likely as not caused by or the result of military 
service."  The March 2005 VA general examiner noted that the 
veteran was diagnosed with hepatitis C three years earlier 
with a biopsy done in 2004.  The veteran denied intravenous 
drug use or blood transfusions but admitted that he received 
a tattoo on his right upper shoulder in 1982 with a clean 
needle and also had an air gun injection and unprotected sex.  
The March 2005 VA general examiner also noted that a March 
2005 liver profile was essentially normal.    

The veteran was later afforded a VA audiological examination 
in February 2008.  At this examination the veteran reported 
that he worked as a storekeeper in the Navy from 1969 to 
1971, delivering parts to the hangar.  Post-service the 
veteran stated that he worked as a truck driver for 11 years 
and spent four years making counter tops using a gang saw.  
Examination revealed bilateral normal hearing to severe 
sensorineural hearing impairment and reported tinnitus.  The 
examiner opined that the veteran's hearing loss and tinnitus 
were not related to his military service as there is no 
indication that the veteran was exposed to significant noise 
while in service.  

In connection with this claim the veteran indicated that he 
received all of his medical treatment at the VA medical 
center in Roseburg, Oregon.  The RO obtained all available VA 
outpatient treatment reports from Roseburg which are dated 
from May 2002 through March 2008.  In response to a June 2002 
hepatitis risk assessment the veteran reported that he had 
multiple sex partners and had a tattoo.  On treatment note 
dated in December 2004 the veteran listed his risk factors as 
self tattoo and air gun vaccinations.  He denied blood 
transfusions, intravenous drug use, cocaine use, massive 
blood exposure, and combat service.  A biopsy in February 
2005 revealed no abnormalities of the liver or the kidneys.  
These treatment reports also show treatment for various 
psychiatric disorders, including anxiety disorder and 
depressive disorder.      

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

	1.  Major Depressive Disorder

As above, the veteran is claiming service connection for 
major depressive disorder secondary to hepatitis C, liver 
condition, and kidney condition.  While the veteran's claim 
is based on secondary service connection the Board must also 
address whether service connection is warranted on a direct 
basis.  

The veteran's service medical records show that he was 
diagnosed with a psychiatric disorder in service, 
specifically passive aggressive personality in October 1971.  
Subsequently, the veteran was afforded a VA psychiatric 
examination in March 2005 and that examiner gave a diagnosis 
of major depressive disorder.  The examiner also opined that 
this psychiatric disorder was "at least as likely as not 
caused by the result of military service."  

Given the above, the Board finds that service connection for 
major depressive disorder is warranted on a direct basis.  
The March 2005 VA examiner opined that the veteran's 
psychiatric disorder is related to service.  This opinion 
provides a plausible basis to conclude that the veteran's 
current major depressive disorder is somehow related to his 
in-service psychiatric diagnosis of passive aggressive 
personality.  With resolution of all reasonable doubt in the 
veteran's favor, it is concluded that the evidence supports 
service connection for major depressive disorder.  38 
U.S.C.A. § 5107(b).  

	
        

2.  PTSD

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 
C.F.R. § 4.125 (2002) (requiring PTSD diagnoses to conform to 
the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed. 1994) (DSM-IV)).

In this case, the Board finds that service connection for 
PTSD is not in order.  There is no evidence of a diagnosis of 
PTSD in the claims folder.  The March 2005 VA psychiatric 
examination is negative for a diagnosis of PTSD.  Also, there 
is no evidence of a diagnosis of PTSD in any of the veteran's 
VA outpatient treatment reports dated from May 2002 through 
March 2008.  In particular, a June 2006 report shows that 
PTSD cannot be diagnosed because there was no life-
threatening stressor.  As was stated earlier, current 
disability is required in order to establish service 
connection.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  The veteran's claim for service 
connection implicitly includes the assertion that he has 
PTSD, but his personal opinion as a lay person not trained in 
medicine is not competent evidence needed to establish a 
diagnosis of PTSD or its relationship to service.  Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.   

As there is no competent diagnosis of PTSD, it is unnecessary 
to discuss the veteran's claimed stressors or his combat 
status.  Accordingly, the Board finds that service connection 
for PTSD is not warranted. 38 U.S.C.A. § 5107(b).

        3.  Hepatitis C

The veteran's service medical records are negative for any 
diagnosis or any indication of hepatitis or any other 
significant illness.  There is no indication in the service 
medical records that the veteran was ever immunized using 
non-sterile inoculation air guns or experienced any infection 
or complications from immunizations.  There is also no 
indication that the veteran was exposed to asbestos in 
service.  

The veteran was first diagnosed with hepatitis C in 2002, 
approximately 31 years after service.  The record indicates 
that the veteran has provided a contradictory history 
regarding risk factors associated with exposure to hepatitis 
C.  As above, in response to a June 2002 hepatitis risk 
assessment the veteran reported that he had multiple sex 
partners and had a tattoo.  On treatment note dated in 
December 2004 the veteran listed his risk factors as self 
tattoo and air gun vaccinations.  We do see a motive for 
changing that history at a time when the veteran is seeking 
compensation based on service incurrence. 
  
Given the evidence of record, the Board finds that service 
connection for hepatitis C is not warranted.  First, as 
discussed above, there is no indication that the veteran was 
ever immunized using non-sterile inoculation air guns.  Nor 
is there any indication that the veteran was exposed to 
asbestos in service.  With regard to that claimed asbestos 
exposure, the Board is aware that VA has acknowledged that a 
relationship exists between asbestos exposure and the 
development of certain diseases, which may occur 10 to 45 
years after exposure.  Inhalation of asbestos fibers can 
produce fibrosis (the most commonly occurring of which is 
interstitial pulmonary fibrosis, or asbestosis), tumors, 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, and cancers of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, Subsection (b).  Assuming, 
for the sake of argument, that the veteran was exposed to 
asbestos is service, there is no evidence that his currently 
diagnosed hepatitis C is related to that claimed exposure.

The veteran's statements regarding the history of his 
exposure to risk factors for hepatitis C are driven by his 
desire for compensation based on service incurrence.  When 
the veteran was first diagnosed with hepatitis C in 2002 he 
did not report a history of air gun vaccinations, it was only 
after he submitted a claim for service connection in June 
2004 that the veteran alleged exposure to air gun 
vaccinations.  The assertion that the veteran contracted 
hepatitis C as the result of the in-service air gun 
vaccinations therefore is purely speculative and unsupported 
by any medical opinion.  Finally, while the Board takes 
judicial notice that there were no effective tests for the 
presence of hepatitis C until the 1990's and that there may 
be a long latency period between exposure and clinical 
symptoms of that disease, we are also cognizant that there 
was a lapse of many years between the veteran's separation 
from service in 1971 and the first documentation of hepatitis 
C in 2002.  Such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Mason 
v. Goober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  
Considering the veteran's documented exposure to possible 
infectious agents in the long intervening period following 
service, including a tattoo in the 1980s and multiple sex 
partners, the lapse of time does not favor the veteran's 
claim.

The veteran's claim for service connection implicitly 
includes the assertion that his hepatitis C is related to 
service, but his personal opinion as a lay person not trained 
in medicine does not provide competent evidence needed to 
establish a link between the veteran's hepatitis C and 
service.  See Bastian v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu, 2 Vet. App. at 492.  See also Route v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Thus, the veteran's personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service is not a sufficient basis for awarding 
service connection.  As it is less likely than not that the 
veteran's hepatitis C is related to service, his claim for 
service connection must be denied.  38 U.S.C.A. § 5107(b).

	4.  Liver/Kidney Disorders

In this case, the Board finds that service connection for a 
liver or kidney disorder, other than hepatitis C, is not in 
order.  There is no evidence of a diagnosis of a liver or 
kidney disorder in the claims folder.  The March 2005 VA 
general examination is negative for a diagnosis of a liver or 
kidney disorder, other than hepatitis C.  Also, there is no 
evidence of a diagnosis of a liver or kidney disorder in any 
of the veteran's VA outpatient treatment reports dated from 
May 2002 through March 2008.  In particular, a February 2005 
biopsy report revealed no abnormalities of the liver or the 
kidneys.  As was stated earlier, current disability is 
required in order to establish service connection.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The veteran's claim for service connection 
implicitly includes the assertion that he has a liver and/or 
a kidney disorder, but his personal opinion as a lay person 
not trained in medicine is not competent evidence needed to 
establish a diagnosis of a liver and/or kidney disorder or 
its relationship to service.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.   

	5.  Bilateral Hearing Loss/Tinnitus

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R. § 3.307.  Disorders 
diagnosed more that one year after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).  In fact, a claimant may 
establish direct service connection for a hearing disability 
which initially manifests itself several years after 
separation from service on the basis of evidence showing that 
the current hearing loss is causally related to injury or 
disease suffered in service.  Hensley v. Brown, 5 Vet. App. 
155, 164 (1993).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (2004), 
which provide: "For the purpose of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 
percent."

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 
zero to 20 dB, and higher threshold levels indicate some 
degree of hearing loss).

The Board notes that a February 2008 VA audiological 
evaluation report shows that the veteran has a bilateral 
hearing loss disability for VA purposes.  See 38 C.F.R. § 
3.385.  Thus, the Board will concede that he has a current 
hearing loss disability.

As above, available service medical records show no hearing 
loss in service.  Both the August 1969 enlistment examination 
and the November 1971 separation examination show normal 
hearing.  During the February 2008 VA audiological 
examination, the veteran reported that he worked as a 
storekeeper in the Navy from 1969 to 1971, delivering parts 
to the hangar.  Post-service the veteran stated that he 
worked as a truck driver for 11 years and spent four years 
making counter tops using a gang saw.  Based on this history, 
the examiner opined that the veteran's hearing loss and 
tinnitus were not related to his military service as there is 
no indication that the veteran was exposed to significant 
noise while in service.    

Given the evidence of record, the Board finds that service 
connection for hearing loss and/or tinnitus is not warranted.  
The first objective showing of hearing loss in the record is 
the February 2008 VA audiological examination, approximately 
37 years after service.  Also, there is no link between the 
veteran's current hearing loss/tinnitus and service.  In 
fact, the February 2008 examiner provided an opinion that the 
veteran's hearing loss and tinnitus are not related to 
service and implied that they are instead related to the 
veteran's post-service occupational noise exposure.  There is 
no contrary medical evidence of record.   

The veteran's claim for service connection implicitly 
includes the assertion that his bilateral hearing loss and 
tinnitus are related to service, but his personal opinion as 
a lay person not trained in medicine is not competent 
evidence needed to establish a link between these disorders 
and their relationship to service.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.  Thus, the veteran's 
personal opinion that the disabilities at issue began in 
service or that they are otherwise related to service is not 
a sufficient basis for awarding service connection.  As there 
is no evidence that the veteran's bilateral hearing loss 
and/or tinnitus are related to service, his claim for service 
connection must be denied.  38 U.S.C.A. § 5107(b).


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in August 2004 and April 2005.  Although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such notice was included in the June 2006 
statement of the case and the veteran's claims were 
readjudicated in an April 2008 supplemental statement of the 
case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has obtained service medical records and VA outpatient 
treatment reports, assisted the veteran in obtaining 
evidence, afforded the veteran physical examinations, and 
obtained medical opinions as to the etiology of the 
depressive disorder, hearing loss and tinnitus.  A VA medical 
opinion was not obtained in connection with the claimed 
hepatitis C, PTSD, liver or kidney condition.  VA need not 
obtain a medical opinion as the evidentiary record does not 
show that the veteran's current hepatitis C may be associated 
with an established event, injury, or disease in service; or 
otherwise associated with military service.  There is no 
current diagnosis of PTSD, a liver condition other than 
hepatitis C or a kidney condition.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The veteran has been advised of the 
need to submit competent medical evidence suggestive of a 
link between service and the current hepatitis C.  The 
veteran has not submitted any such evidence and there is none 
in the record.  The record, after notification and assistance 
does not contain competent evidence to suggest that the 
condition is related to service.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for major depressive disorder is granted 
on a direct basis.  

Service connection for PTSD is denied.

Service connection for hepatitis C is denied.

Service connection for a liver disorder is denied.

Service connection for a kidney disorder is denied.  

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


